DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 45-52, 56, 57, 60-68, 70-76, 80, 81 and 84-88 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soper et al (2006/0149134) in view of Cohen et al (2012/0029339).
Regarding claim 45, Soper et al disclose a method of tracking a medical instrument ([0012]), the method comprising: 
receiving a model of an anatomical passageway formation (3-D model of the linked passageways, abstract; [0011]);
receiving a set of ordered sensor records for the medical instrument, the set providing a path history of the medical instrument (a device history, [0057]);
registering the medical instrument with the model of the anatomical passageway formation based on the path history (navigation history is updated and added to airway tree model, [0083]); and
displaying a virtual visualization image in a display system, the virtual visualization imaging being based on the registering of the medical instrument with the model of the anatomical passageway formation and depicting a rendered view of the model of the anatomical passageway formation from a perspective of the medical instrument within the model of the anatomical passageway formation (virtual fly-through perspective [0081]; real-time virtual image display [0099]; surface rendered virtual image form the 3-D model data [0101]).
Soper et al further disclose filtering the received set of ordered sensor records in that erroneous paths or travel markers can be deleted if too susceptible to measurement error [0083]), but fail to explicitly disclose filtering the received set of ordered sensor records by 
However, Cohen et al teach in the same medical field of endeavor, filtering the received set of ordered sensor records by creating a subset of the ordered sensor records that includes sensor data recorded along a direct path from a root sensor record (root sensor record is considered the initial point as the only disclosure in the written description of the present invention corresponding to “root record” is being T1) to a current sensor record and excludes sensor data recorded along a path different from the direct path ([0194];[0205] - acquiring endoluminal data points while moving through a lumen and rejecting from being used in the output an endoluminal data point moving in a second direction, points acquired in a first direction are considered “a direct path”); and registering the medical instrument with the model of the anatomical passageway formation based on the subject of the ordered sensor records ([0208] - co-registering the portion of the plurality of endoluminal data points with the extraluminal image; [0209] – for some applications an extraluminal angiogram image is co-registered with endoluminal data and in some applications the endoluminal data is co-registered with three-dimensional model generated from 2 or more two-dimensional angiogram images).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the filtering using deletion of erroneous paths or travel markers of Soper et al with 
Regarding claims 46 and 70, Soper et al disclose determining a relationship between a first sensor record of the set of ordered sensor records (first position), a second sensor record of the set of ordered sensor records (second position), a first candidate match point defined within the model of the anatomical passageway formation (first point of centerline), and a second candidate match point defined within the model of the anatomical passageway formation (second point of centerline) (step 350 [0099]).
Regarding claims 47 and 71, Soper et al disclose determining the relationship includes determining a transition probability between the first and second candidate match point (snapping the position to the centerline [0099]).
Regarding claims 48 and 72, Soper et al disclose tracking movement of the medical instrument relative to the model of the anatomical passageway formation (signal source emits reference signal for spatially tracking the flexible endoscope [0012]).
Regarding claims 49 and 73, Soper et al disclose wherein the set of ordered sensor records include a set of temporally ordered sensor records (navigation history [0085]).
Regarding claims 50 and 74, Soper et al disclose wherein the set of ordered sensor records include a set of spatially ordered sensor records (device history [0057]).
Regarding claims 51 and 75, Soper et al disclose wherein receiving the model of the anatomical passageway formation includes receiving the model formed from a set of three-
Regarding claims 52 and 76, Soper et al disclose wherein receiving a set of ordered sensor records includes receiving the set from an electromagnetic sensor coupled to the medical instrument (sensor provides signals through leads that enable electromagnetic tracking [0061]).
Regarding claims 56 and 80, Soper et al disclose wherein filtering the received set of ordered sensor records includes creating a subset of the ordered records that includes only sensor data recorded at a selected phase of anatomical movement (carried out in a single measurement at a respiratory-gated level [0097]).
Soper et al fail to explicitly disclose wherein filtering the received set of ordered sensor records further includes creating a second subset of the ordered sensor records that includes only sensor data recorded at a selected phase of anatomical movement.
However, Cohen et al teach in the same medical field of endeavor, filtering the received set of ordered sensor records further includes creating a second subset of the ordered sensor records that includes only sensor data recorded at a selected phase of anatomical movement ([0289],[0290] – endoluminal data acquired of a specific phase of the motion cycle are co-registered with one or more extraluminal images).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the selected phase of Soper et al with a second subset of the ordered sensor records only at a selected phase of anatomical movement as it would provide a reduction in distortions 
Regarding claims 57 and 81, Soper et al disclose wherein the selected phase of anatomical movement is an expiration phase of a breathing cycle of a lung (exhalation cycle of the patient [0091])
Regarding claims 60 and 84, Soper et al disclose wherein determining the transition probability includes determining whether the first and second candidate match points are in contiguous passageways of the model of the anatomical passageway formation (fig.2a, [0073]; positions of the candidate match points are viewed on the display and can be determined as being in the same anatomical passageway formation, the claim does not limit how the determination is performed).
Regarding claims 61 and 85, Soper et al disclose deleting data which is in error ([0083]), but fail to explicitly disclose spatially subsampling the set of ordered sensor records.
However, Cohen et al teach in the same medical field of endeavor, spatially subsampling the set of ordered sensor records ([0188]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the set of ordered sensor records which are checked for error of Soper et al with spatially subsampling the set of ordered sensor records of Cohen et al as it would provide the use of the best available data as set forth in Cohen et al ([0188]).
Regarding claims 62 and 86, Soper et al disclose wherein registering includes comparing position data from at least one of the sensor records in the set of ordered sensor records to at least one of the candidate match points defined within a passageway in the model of the 
Regarding claims 63 and 87, Soper et al disclose wherein registering includes comparing orientation vector data from at least one of the sensor records in the set of ordered sensor records to at least one of the candidate match points defined within a passageway in the model of the anatomical passageway formation (motion vector [0099]).
Regarding claims 64 and 88, Soper et al disclose displaying an internal virtual view of the anatomical passageway formation (visual display includes windows depicting a virtual fly-through perspective, abstract).
Regarding claim 65, Soper et al disclose a system comprising: 
a processor (processor and appropriate software to carry out the processing for implementing the steps [0063]) configured for:
receiving a model of an anatomical passageway formation (3-D model of the linked passageways, abstract; [0011]);
receiving a set of ordered sensor records for the medical instrument, the set providing a path history of the medical instrument (a device history, [0057]);
registering the medical instrument with the model of the anatomical passageway formation based on the path history (navigation history is updated and added to airway tree model, [0083]); and
displaying a virtual visualization image in a display system, the virtual visualization imaging being based on the registering of the medical instrument with the model of the anatomical passageway formation and depicting a rendered view of the model of the 
Soper et al further disclose filtering the received set of ordered sensor records in that erroneous paths or travel markers can be deleted if too susceptible to measurement error [0083]), but fail to explicitly disclose filtering the received set of ordered sensor records by creating a subset of the ordered sensor records that includes sensor data recorded along a direct path from a root sensor record to a current sensor record and excludes sensor data recorded along a path different from the direct path; and registering the medical instrument with the model of the anatomical passageway formation based on the subject of the ordered sensor records.
However, Cohen et al teach in the same medical field of endeavor, filtering the received set of ordered sensor records by creating a subset of the ordered sensor records that includes sensor data recorded along a direct path from a root sensor record to a current sensor record and excludes sensor data recorded along a path different from the direct path ([0194];[0205] - acquiring endoluminal data points while moving through a lumen and rejecting from being used in the output an endoluminal data point moving in a second direction, points acquired in a first direction are considered “a direct path”); and registering the medical instrument with the model of the anatomical passageway formation based on the subject of the ordered sensor records ([0208] - co-registering the portion of the plurality of endoluminal data points with the extraluminal image; [0209] – for some applications an extraluminal angiogram image is co-
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the filtering using deletion of erroneous paths or travel markers of Soper et al with filtering by creating a subset using rejection sensor data points as it would provide display of instrument position location with respect to the anatomy using only relevant data points as set forth in Soper et al ([0083]) and Cohen et al ([0205]).
Regarding claim 66, Soper et al disclose comprising the medical instrument equipped with the sensor (an embedded position sensor on the flexible endoscope, abstract).
Regarding claim 67, Soper et al disclose wherein the medical instrument includes an elongated flexible body (catheterscope or flexible endoscope [0002], fig.1a).
Regarding claim 68, Soper et al disclose wherein the sensor includes an electromagnetic sensor (sensor provides signals through leads that enable electromagnetic tracking [0061]).
Claims 53, 54, 77 and 78 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soper et al (2006/0149134) in view of Cohen et al (2012/0029339) as applied to claims 45 and 65 above, and further in view of Birkenbach et al (2014/0235999).
Regarding claims 53, 54, 69, 77 and 78, Soper et al as modified by Cohen et al disclose as claimed and discussed above, but fail to explicitly disclose wherein the set of ordered sensor records includes temporally ordered pose observations for a tip of the medical instrument, wherein the set of ordered sensor records includes spatially ordered pose observations for a tip of the medical instrument.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the set of ordered sensor records with temporally ordered pose and shape observations of Birkenbach et al as it would provide tracking of location and force of the tip of the medical instrument as set forth in Birkenbach et al ([0022]).
Claims 58, 59, 82 and 83 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soper et al (2006/0149134) in view of Cohen et al (2012/0029339) as applied to claims 47 and 71 above, and further in view of Horn et al (2006/0069317).
Regarding claims 58, 59, 82 and 83, Soper et al as modified by Cohen et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein determining the transition probability includes determining a distance between the first and second candidate match points, and wherein determining the transition probability includes determining a distance between a first sensor record associated with the first candidate match point and a second sensor record associated with the second candidate match point. 
However, Horn et al teach in the same medical field of endeavor, wherein determining the transition probability includes determining a distance between the first and second candidate match points, and wherein determining the transition probability includes determining a distance between a first sensor record associated with the first candidate match point and a second sensor record associated with the second candidate match point (transition points are in a predetermined distance from each other [0030]).
.
Claim 69 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soper et al (2006/0149134) in view of Cohen et al (2012/0029339) as applied to claims 65 above, and further in view of Childers et al (2006/0013523).
Regarding claim 69, Soper et al as modified by Cohen et al disclose the invention substantially as claimed, but fail to explicitly disclose wherein the sensor includes a fiber optic shape sensor.
However, Childers et al teach in the same medical field of endeavor, wherein the sensor includes a fiber optic shape sensor ([0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensor for navigating the device of Soper et al as modified by Cohen et al with a fiber optic shape sensor as it would provide updated steering information for navigating the device as set forth in Childers et al ([0014]).
Response to Arguments
Applicant's arguments filed 31 January 2022 have been fully considered but they are not persuasive.
Applicant states the prior art fail to disclose the amended limitation “and excludes sensor data recorded along a path different from the direct path.” First, Applicant states that a direct path from a root sensor record to a current sensor record.”  Second, assuming that a “direction” of Cohen is a “direct path,” Cohen fails to disclose or suggest “exclud[ing] sensor data recorded along a path different from the direct path.”  The only data points rejected from being used in Cohen are the data points acquired in a second direction.  All of the data points acquired in the first directed are included in the output data set of Cohen, regardless of which paths the imaging probe traversed in the first direction.
Examiner’s position is the Oxford Dictionary definition of direct is “extending or moving from one place to another by the shortest way without changing direction or stopping.”  Based on the definition of the term “direct” in light of the specification, and the fact that Applicant has not attempted to limit the term in the claims, one of ordinary skill in the art would understand that any points in a second direction, would indicate a changing direction and therefore not be on the “direct path.”  Cohen explicitly discloses “acquiring endoluminal data points while moving through a lumen and rejecting from being used in the output an endoluminal data point moving in a second direction” ([0194];[0205]).  It is clear from this disclosure that sensor data along a different path from the direct path, in this case in a second direction, is excluded by being rejected.  
Additionally, Applicant states Cohen “may traverse more than one path when traveling in the insertion or retraction directions,” but has not pointed to any portion of Cohen which 
Examiner suggests amending the claims to explicitly disclose what Applicant considers to be a “direct path.”
Applicant states amended claim 65 recites features similar to those recited in amended claim 45.  Therefore, the claim is patentable over the prior art for at least the same reasons as those discussed above with respect to claim 45, and further in view of its own respective features.
Applicant states claims 66-68, 70-76, 80, 81 and 84-88 when depend from claim 65 and recite additional features are patentable over the prior art for at least the same reasons as those discussed above with respect to claim 65, and further in view of its own respective features.
Examiner’s position is claims 65-68, 70-76, 80, 81 and 84-88 are not allowable for at least the same reasons set forth with respect to claim 45.
Regarding claims 58, 59, 82 and 83, Applicant states that Cohen and Horn, alone or in combination, fail to remedy the deficiencies of Soper with respect to claims 45 and 65.
Examiner’s position is the prior art disclose the limitations of amended claims 45 and 65 as set forth and discussed above.  The rejections of claims 58, 59, 82 and 83 are maintained for at least the reasons discussed above.
Regarding claim 69, Applicant states that Cohen and Childers, alone or in combination, fail to remedy the deficiencies of Soper with respect to claim 65.
Examiner’s position is the prior art disclose the limitations of amended claim 65 as set forth and discussed above.  The rejection of claim 65 is maintained for at least the reasons discussed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793